Putnam, J. (dissenting):
The doctrine that a liability for breach of the covenant to surrender in good condition survives such surrender and the execution of a new lease has been applied to a strict renewal, that is, one with the same covenants and conditions running on through successive years in an unbroken and continuous term. There would be but one tenancy, its extensions resting in the option of the lessee. (Orr v. Doubleday, Page & Co., 223 N. Y. 334.) On the death of H. C. Losee on March 1, 1914, appellant by such renewal possibly might have kept up this chain of liability. But instead, on April 9,1915, she made a new lease quite independent in terms. The yearly rent went up from $1,200 to $1,500, with an extra rent in the summer months, and upon this new letting the tenant was to pay water and sewer rents. McGregor v. Board, of Education of City of N. Y. (107 N. Y. 511) does not cover such a case. Can we, therefore, hold that the removal from the premises of the bar and back-bar, which occurred before 1914, survived defendant’s new letting of buildings which at the demise were without these fixtures?
Where the situation is reversed, and the tenant makes additions (which he may remove during the first term), the legal effect of a new lease with no reservation was held to destroy the right of removal. (Talbot v. Cruger, 151 N. Y. 117; Stephens v. Ely, 162 id. 79; Precht v. Howard, 187 id. 136; Metzger v. Price, 73 Misc. Rep. 294.)
Hence I vote to affirm.
Judgment and order reversed and new trial granted, with costs to abide the event.